Exhibit 10.1

LOGO [g80022g97s24.jpg]

 

 

 

February 19, 2010

  

ICO Global Communications

11700 Plaza America Drive

Suite 1010

Reston, VA 20190

Benjamin G. Wolff    Tel    +1 703 964-1400 2300 Carillon Point    Fax    +1 703
964-1401 Kirkland, WA 98033       www.ico.com

Dear Mr. Wolff:

We are pleased to offer you the position of Chief Executive Officer with ICO
Global Communications (Holdings) Limited (“ICO Global”) (together with its
subsidiaries, “ICO”) under the terms of this letter agreement (“Letter
Agreement”). You will have the rights, powers, duties and obligations customary
for a Chief Executive Officer and as may be agreed upon from time to time by you
and ICO Global’s board of directors. During the course of your employment with
ICO, you will devote those business efforts to ICO that are sufficient to
satisfy your responsibilities; provided that, without modifying the foregoing
sentence, ICO acknowledges that you serve as the president of the Eagle River
group of investment companies (“Eagle River”), that you are compensated by Eagle
River and that you will continue to be employed by Eagle River and its
affiliates in a variety of different capacities. ICO consents to this
arrangement so long your Eagle River related activities are not inconsistent
with your duties to ICO and do not interfere with the performance of your
responsibilities to ICO. In addition, nothing herein will prevent you from
(i) participating in industry, trade, professional, charitable and community
activities, (ii) serving on corporate, civic or charitable boards or committees,
and (iii) managing your personal investments and affairs, in each case so long
as such activities are not inconsistent with your duties to ICO and do not
interfere with the performance of your responsibilities to ICO. Though you also
currently serve as our Chairman, the terms of this Letter Agreement (including
without limitation those pertaining to termination) shall apply only to your
service as Chief Executive Officer, and you shall not be entitled to additional
compensation as Chairman so long as you are compensated in your capacity as
Chief Executive Officer.

The starting date for this position and for purposes of this Letter Agreement
was January 1, 2010 (“Start Date”).



--------------------------------------------------------------------------------

Base Salary

We are offering you an annual salary of $500,000, less payroll taxes and
required withholding, which will be paid to you in regular intervals in
accordance with ICO’s customary payroll schedules for salaried employees.
Currently, ICO’s salaried employees are paid bi-weekly. This salary may be
increased (but not decreased) in the future in accordance with ICO’s
compensation practices.

Annual Bonus

You will be eligible for a bonus of up to 100% of your base salary, subject to
the discretion of the board of directors or its compensation committee, based on
your continuous performance of services to ICO through the date that any bonus
is earned and upon achievement of performance objectives as established by the
compensation committee (the “Bonus Compensation”). The amount of the Bonus
Compensation, if any, shall be determined and paid at a time consistent with
ICO’s practices for bonus compensation generally. In the event you leave the
employ of ICO for any reason prior to payment of any bonus, you will not be
eligible for such bonus, though you will be eligible for the bonus amount
provided below if your termination is without Cause or for Good Reason.

Stock Options

You will receive an option to purchase 2,000,000 shares of the Class A common
stock of ICO Global (“Option”), priced according to our normal policies. The
Option will vest in equal annual installments on each of the first, second,
third, and fourth anniversaries of your Start Date, subject to your continuous
service to ICO (as Chief Executive Officer or other role agreed by you and ICO
Global’s board of directors) on such dates. The Option will be evidenced by a
stock option agreement approved for the grant of other stock options under the
ICO Global Communications (Holdings) Limited Amended and Restated 2000 Stock
Option Plan (“Plan”) and will be subject to the terms and conditions of the
Plan.

You will also receive 2,000,000 shares of restricted stock in the Class A common
stock of ICO Global (“Restricted Stock”). The Restricted Stock will be subject
to vesting conditions as established by the board of directors.

Employee Proprietary Information and Inventions Agreement

In exchange for the consideration of your employment, you agree to execute and
abide by the terms of the ICO Employee Proprietary Information and Inventions
Agreement, a copy of which is enclosed.

Benefits; Vacation; Expenses

You may participate in and to receive benefits from all present and future life,
accident, disability, medical, pension and savings plans and all similar
benefits made available generally to employees of ICO Global. The amount and
extent of benefits to which you are entitled will be governed by the specific
benefit plan, as it may be amended from time to time.



--------------------------------------------------------------------------------

You will accrue four weeks (20 days) of paid vacation per year or such longer
period as may be provided by ICO. Such vacation will be taken at such times and
intervals as will be determined by you, subject to the reasonable business needs
of ICO. You can accumulate a maximum of 30 days of accrued but unused vacation
time in the aggregate.

ICO will pay or reimburse you promptly for all reasonable business expenses and
other disbursements incurred or paid by you in the performance of your duties
and responsibilities to ICO, including those incurred or paid in connection with
business related travel, telecommunications and entertainment, subject to
reasonable substantiation of such expenses by you in accordance with ICO’s
policies.

Termination

Without Cause or for Good Reason

If ICO terminates your employment without Cause or you resign for Good Reason,
as defined below (which you may do provided you have not previously been
notified by ICO of its intention to terminate your employment), then you will be
entitled to the following:

 

  •  

a lump sum payment (less any required deductions) in an amount equal to (i) your
unpaid base salary through the date of termination, (ii) the value of your
vacation time not used as of the date of termination to the extent that such
vacation time has been accrued during the calendar year of termination,
calculated based upon your base salary at the date of termination, and
(iii) reimbursement of any reasonable business expenses reimbursable under this
letter, to the extent not theretofore reimbursed.

In addition, ICO will provide you the following severance benefits on the
condition that you execute a separation and release agreement in a form
reasonably acceptable to ICO and you:

 

  •  

payment of an amount equal to 2 times (i) the sum of your base salary then in
effect plus (ii) 100% of your target bonus, payable in accordance with the
normal payroll practices of ICO in effect on the date of termination; provided
that the payments will be accelerated to the extent necessary to comply with
Section 409A of the Internal Revenue Code, plus (iii) a full gross up for all
taxes and other payments due pursuant to Section 409A of the Internal Revenue
Code;

 

  •  

COBRA benefits at no cost to you sufficient to continue your group health
insurance coverage at the same level of coverage as you received as of your
termination date for as long during the period two years following your
termination (the “Severance Period”) as you timely elect and remain eligible for
COBRA; and

 

  •  

Vesting of all options and shares of restricted stock held by you in which you
would have vested had you remained actively employed through the second
anniversary of the date of termination. All other unvested options and
restricted stock shall expire; provided that this provision does not supersede
any Change of Control provisions for accelerated vesting of stock options under
the Plan.



--------------------------------------------------------------------------------

For Cause

ICO may terminate your employment for Cause at any time upon written notice of
such termination to you setting forth in reasonable detail the nature of such
Cause, provided that if those grounds involve failure to discharge duties, you
shall have a period of 5 business days to cure the grounds identified in such
notice. If ICO terminates your employment for Cause, or you resign other than
for Good Reason, then you will be entitled to a lump sum (less any required
deductions) in an amount equal to (i) your base salary through the date of
termination, (ii) the value of your vacation time not used as of the date of
termination to the extent that such vacation time has been accrued during the
calendar year of termination, calculated based upon your base salary at the date
of termination, and (iii) reimbursement of any reasonable business expenses
reimbursable under this letter, to the extent not theretofore reimbursed. In
addition, upon termination of your employment by ICO for Cause, any options
granted to you that have not vested shall automatically expire effective at the
time that you have failed to cure the grounds for Cause.

Definition of “Cause”

“Cause” means dismissal for willful material misconduct or failure to discharge
duties, conviction or confession of a crime punishable by law (except minor
violations), the performance of an illegal act while purporting to act in ICO’s
behalf, or engaging in activities directly in competition or antithetical to the
best interest of ICO, such as dishonesty, fraud, unauthorized use or disclosure
of confidential information or trade secrets.

Definition of “Good Reason”

“Good Reason” means, without your consent, (i) a material adverse change in your
duties, responsibilities or reporting relationships, (ii) a relocation of your
principal office to a location more than 40 miles away from your current office
that increases the distance from your principal office to your residence, not
undertaken at your direction or with your agreement, (iii) a reduction of salary
not agreed to by you, or a material diminution of other employee benefits (other
than any employee benefits approved by the board and implemented in a
non-discriminatory fashion with respect to all participating employees), or
(iv) a material breach by ICO of other obligations under this Letter Agreement,
provided that in each such case, within 5 days of the initial occurrence of one
of the above events, you give written notice to ICO’s general counsel or board
of directors specifying with reasonable particularity the grounds constituting
“Good Reason,” that such grounds are not cured after 5 business days following
ICO’s receipt of such written notification, and that you give written notice of
your resignation for Good Reason within 5 days of the expiration of the cure
period. Notwithstanding the foregoing, any actions taken by ICO to accommodate a
disability of the Employee or pursuant to the Family and Medical Leave Act shall
not be a Good Reason for purposes of this Letter Agreement.



--------------------------------------------------------------------------------

Definition of “Disability”

For purposes of this Letter Agreement, “Disability” will mean a medically
diagnosed physical or mental impairment that that renders you incapable (even
with reasonable accommodation) of performing the duties required under this
Letter Agreement for a period of time that is reasonably expected to exceed 8
weeks. ICO, acting in good faith, will make the final determination of whether
you have a Disability and, for purposes of making such determination, may
require you to submit yourself to a physical examination by a physician mutually
agreed upon by you and ICO. This definition shall be interpreted and applied
consistent with the Americans with Disabilities Act, the Family and Medical
Leave Act, and other applicable law.

Change of Control

In the event of a Corporate Transaction, as that term is defined in ICO’s Plan,
all of the unvested options and restricted stock then held by you shall vest to
the extent provided for in the Plan.

Indemnification/Insurance

ICO will extend to you an indemnification agreement in the form currently in
place with other executives and on file with the Securities and Exchange
Commission. ICO will also provide you D&O insurance consistent with that
provided to other executives of ICO.

Arbitration of Claims

You hereby acknowledge and agree that, except as provided below, all disputes
concerning your employment with ICO, the termination thereof, the breach by
either party of the terms of this Letter Agreement or any other matters relating
to or arising from your employment with ICO will be resolved in binding
arbitration in a proceeding in the Seattle, Washington area administered by and
under the rules and regulations of National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. This means that the
parties agree to waive their rights to have such disputes or claims decided in
court by a jury. Instead, such disputes or claims will be resolved by an
impartial AAA arbitrator. Both parties and the arbitrator will treat the
arbitration process and the activities that occur in the proceedings as
confidential.

The arbitration procedure will afford you and ICO the full range of statutory
remedies. ICO and you will be entitled to discovery sufficient to adequately
arbitrate any covered claims, including access to essential documents and
witnesses, as determined by the arbitrator and subject to limited judicial
review. In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based. The party that is not the substantially
prevailing party, which determination shall be made by the arbitrator in the
event of ambiguity, shall be responsible for paying for the arbitration filing
fee and the arbitrator’s fees.



--------------------------------------------------------------------------------

Nothing contained in this section will limit ICO’s or your right to seek relief
in any court of competent jurisdiction in respect of the matters set forth in
the “ICO Employee Proprietary Information and Inventions Agreement.” We
specifically agree that disputes under the “ICO Employee Proprietary Information
and Inventions Agreement” will not be subject to arbitration unless both parties
mutually agree to arbitrate such disputes.

Employment At Will

By signing this Letter Agreement, you understand and agree that your employment
with ICO will continue at-will. Therefore, your employment can terminate, with
or without Cause, and with or without notice, at any time, at your option or
ICO’s option, and ICO can terminate or change all other terms and conditions of
your employment, with or without cause, and with or without notice, at any time,
in all cases subject to the other terms and conditions of this Letter Agreement.
This at-will relationship will remain in effect throughout your employment with
ICO or any of its subsidiaries or affiliates. The at-will nature of your
employment, as set forth in this paragraph, can be modified only by a written
agreement approved by both ICO Global’s board of directors and you and executed
by authorized parties which expressly alters it. This at-will relationship may
not be modified by any oral or implied agreement, or by any policies of ICO,
practices or patterns of conduct.

Entire Agreement

This Letter Agreement, any stock award agreement between you and ICO, the
indemnification agreement, the ICO Employee Proprietary Information and
Inventions Agreement, and any other related written agreements constitute the
entire agreement, arrangement and understanding between you and ICO on the
nature and terms of your employment with ICO. This Letter Agreement supersedes
any prior or contemporaneous agreement, arrangement or understanding on this
subject matter, subject to the sixth sentence in this paragraph regarding any
stock option agreement between you and ICO. By executing this Letter Agreement
as provided below, you expressly acknowledge the termination of any such prior
agreement, arrangement or understanding. Also, by your execution of this Letter
Agreement, you affirm that no one has made any written or verbal statement that
contradicts the provisions of this Letter Agreement. In the event of any
inconsistency between the terms contained in this Letter Agreement and the terms
contained in any stock option agreement between you and ICO, the terms contained
in this Letter Agreement will control, and the provisions regarding vesting or
termination contained in your stock option agreements will be superseded by the
provisions of this Letter Agreement to the extent of any conflict. In addition,
the covenants contained in the ICO Employee Proprietary Information and
Inventions Agreement will also supersede the provisions of any other similar
covenant contained in your stock option agreement to the extent of any conflict.
This Letter Agreement may be executed in counterparts, each of which (including
any signature transmitted via facsimile or email) shall be deemed to be an
original, and all of which together shall constitute one instrument.

We hope that you will accept this offer and look forward to working with you.



--------------------------------------------------------------------------------

Sincerely, ICO Global Communications (Holdings) Limited By  

/s/ Timothy P. Leybold

  Timothy P. Leybold Its   Senior Vice President and Chief Financial Officer

 

Signature of Acceptance:

/s/ Benjamin G. Wolff

Benjamin G. Wolff Date:  2/22/10  